—Judgment unanimously affirmed. Memorandum: We reject the contention of defendant that he is entitled to specific performance of the alleged plea agreement. An off-the-record promise made in the course of the plea bargaining process is generally not entitled to judicial recognition (see, People v Danny G., 61 NY2d 169, 173-174; People v Reyes, 167 AD2d 920, 921, lv denied 77 NY2d 842). The promise that defendant contends was made does not appear in the record, and defendant agreed at the time of his guilty plea that no sentencing promise had been made (see, People v Salvagni, 199 AD2d 680; see also, People v Hoang, 198 AD2d 896, 897, lv denied 83 NY2d 859). The sentence is neither unduly harsh nor severe. (Appeal from Judgment of Ontario County Court, Lamont, J. — Robbery, 1st Degree.) Present — Pine, J. P., Hayes, Pigott, Jr., and Balio, JJ.